Citation Nr: 1710772	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-28 903	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for chronic frontal sinusitis. 

3.  Entitlement to service connection for allergic or vasomotor rhinitis.

4.  Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and her representative testified before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

The Board remanded this case for further evidentiary development in August 2015.

The Board notes that service connection for chronic bronchitis is no longer on appeal, as the RO granted the Veteran's claim via a December 2015 rating decision.

The issues of entitlement to service connection for chronic frontal sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is against a finding that the Veteran suffers from bilateral pes planus related to service.

2.  The competent and probative evidence is against a finding that the Veteran suffers from allergic or vasomotor rhinitis related to service.

3.  The competent and probative evidence is against a finding that the Veteran suffers from bronchial asthma related to service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

2.  The criteria for establishing entitlement to service connection for allergic or vasomotor rhinitis are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

3.  The criteria for establishing entitlement to service connection for bronchial asthma are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records have been obtained, and she was afforded VA examinations in connection with the claims.  These examinations are adequate and have fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Analysis and Law

The Veteran contends that she is entitled to service connection for bilateral pes planus, allergic or vasomotor rhinitis, and bronchial asthma.  For the following reasons, the Board finds service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

As explained by the Veteran at her hearing, she stated that when she first entered service, she was diagnosed with an arch problem and issued arch supports.  Moreover, throughout her time in service, the Veteran suffered from bouts of respiratory distress and was diagnosed with chronic bronchitis.  The Veteran's Service Treatment Records (STRs) confirm this.

As part and parcel of her chronic bronchitis diagnosis, the Veteran contended that she was also considered to have been diagnosed with bronchial asthma and rhinitis.  The Veteran's STRs, however, do not mention bronchial asthma or rhinitis.

Following her discharge from service, the Veteran explained she visited multiple doctors and clinics and self-medicated daily with nasal mists.  She stated that she was on medication for bronchitis, asthma, and chronic obstructive pulmonary disease and was eventually granted Social Security Disability for her chronic bronchitis in the late 1980s.  The Veteran reiterated that she had received treatment at the VA and medications for all of her claimed conditions.

The Veteran believed she was entitled to service connection for bilateral pes planus, rhinitis, and bronchial asthma because all conditions developed in service, and those conditions precipitated her medical discharge.

A review of the Veteran's medical records from the VA from 2011 to 2015 reveals pertinent information.  First, although the Veteran's list of problems included "flat feet" there is no record of an affirmative diagnosis of flat feet, nor did she ever receive treatment for pes planus.  Second, the Veteran repeatedly denied that she suffered from asthma, and she was never diagnosed with nor treated for asthma.  Third, there is no mention of "rhinitis" in the Veteran's medical records.

Following the hearing, the RO attempted to obtain the Veteran's Social Security records.  The Social Security Administration, however, informed the RO they did not possess the Veteran's medical records in November 2015.

In November 2015, the Veteran underwent C&P examinations for the claimed conditions.  Concerning the pes planus, an examiner determined that while the Veteran was diagnosed with an arch problem in service and given arch support, she did not currently suffer from pes planus and, as such, it could not be connected to service.

Concerning the Veteran's respiratory conditions, an examiner determined the Veteran had never been diagnosed with bronchial asthma or rhinitis.  The examiner stated that the Veteran was not currently taking medication for vasomotor rhinitis, and that the Veteran's STRs were silent for vasomotor rhinitis and bronchial asthma.  In terms of a nexus, the examiner concluded the claimed conditions of asthma and rhinitis were not linked to service, given that the STRs mentioned neither condition.

The Board finds that service connection for bilateral pes planus, vasomotor rhinitis, and bronchial asthma are not warranted, as the Veteran has not demonstrated current diagnoses for the claimed conditions.  To arrive at these findings, the Board finds the Veteran's medical records and the November 2015 opinions highly probative.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds the November 2015 medical examiners' conclusions highly probative.  First, it is clear the examiners fully reviewed the Veteran's medical history and record and spoke with the Veteran about her claimed conditions to determine the Veteran does not suffer from, or has not been diagnosed with, bilateral pes planus, vasomotor rhinitis, or bronchial asthma.  Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  Thus, the Board finds the examiner's conclusions highly probative.

The Board finds the Veteran competent to speak to the symptoms of bilateral pes planus, rhinitis, and bronchial asthma that she experienced.  Nonetheless, she is not competent to provide medical conclusions to complex medical questions, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning bilateral hearing loss, she is not competent to diagnose herself or comment on whether or not she suffers from the claimed conditions.  Thus, the competent evidence outweighs the lay reports regarding etiology.

Next, the Board finds the absence of the claimed conditions in the Veteran's medical records probative.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment can be evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  In this case, the Veteran repeatedly denied to her medical providers that she suffered from asthma, and there is no mention of rhinitis in her medical records.  Likewise, although pes planus comes up as a "problem" for the Veteran, there is nothing indicating that the Veteran received treatment for, complained of, or was diagnosed with pes planus.

For the reasons and bases discussed above, the competent and probative evidence weighs against the conclusion that the Veteran suffers from bilateral pes planus, rhinitis, or bronchial asthma related to active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for vasomotor rhinitis is denied.

Service connection for bronchial asthma is denied.


REMAND

The Veteran contends that she is entitled to service connection sinusitis.  The Board finds a remand warranted for further evidentiary development. 

In November 2015, the Veteran underwent a C&P examination in which she was diagnosed with sinusitis.  The examiner concluded the Veteran's sinusitis was less likely than not related to the Veteran's time in service because her STRs did not demonstrate in-service treatment for sinusitis, and she received treatment for sinusitis 33 years after discharge.  The examiner, however, did not discuss the Veteran's contentions that her sinusitis was connected to her service-connected chronic bronchitis.  Accordingly, a remand is in order to address this contention.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination by an appropriate VA examiner in which the examiner addresses the nature and etiology of the Veteran's sinusitis.  The examiner is asked to determine whether it is as likely as not (50 percent probability or greater) that the Veteran's sinusitis began in or is connected to the Veteran's time in service, or is caused by or aggravated by the Veteran's service-connected chronic bronchitis. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


